Title: To Benjamin Franklin from John Jay, 11 September 1783
From: Jay, John
To: Franklin, Benjamin


          
            Sir
            Passy 11 Septr. 1783
          
          I have been favored with your Letter of Yesterday, & will answer it explicitly—
          I have no Reason whatever to believe that you was averse to our obtaining the full
            Extent of Boundary & Fishery secured to us by the Treaty.— Your Conduct respecting
            them throughout the Negociation indicated a strong & steady attachment to both those
            objects, & in my opinion promoted the attainment of them.
          I remember that in a Conversation which Mr. de Rayneval, the first Secretary of Count De Vergennes, had with you and me, in the Summer of 1782,
            you contended for our full Right to the Fishery, and argued it on various
            Principles.
          Your Letters to me when in Spain, considered our Territory as extending to the
            Missisippi, and expressed your opinion against ceding the Navigation of that River, in
            very strong and pointed Terms—
          In short Sir: I do not recollect the least Difference in Sentiment between us
            respecting the Boundaries or Fisheries.— On the contrary, we were unanimous and united
            in adhering to, and insisting on them—nor did I ever percieve the least Disposition in
            either of us, to recede from our Claims, or be satisfied with less than we obtained—
          I have the Honor to be with great Respect & Esteem Sir Your most obedient and very
            hble Servt
          
            His Exy Dr. Franklin—
            To Dr. Franklin 11 Sepr. 1783 in ansr. to 10 Inst
          
        